DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,8, 9, 11, 12, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doble US20130271966 in view of Antonowitsch US20030026101
Examiner has not given patentable to preamble phrase “hunting marker, the hunting” as well the limitation “wherein the hunting marker is adapted to mark a trail or to mark an indication of a hunted animal on the trail” in view of the applied of art because a recitation of the intended use of the claimed invention must result in a 
Regarding Claim 1, Doble discloses in fig. 1A-1H and ¶40 a marker comprising: a top section (upper portion 11), the top section comprising: a body, the body comprising: one or more light emitting diodes (LED strip 20); and a pole body (mid-section that includes section labelled 26), the pole body comprising: one or more sections, wherein the one or more sections are configured to be extended or retracted(¶40).
Doble fails to explicitly disclose a terminal end and a terminal end comprising a pointed end, the pointed end configured to pierce a surface of a ground.
While Doble contemplates a terminal end in lower portion. Antonowitsch discloses in fig.1 and ¶17 a terminal end and a terminal end comprising a pointed end, the pointed end configured to pierce a surface of a ground.
Therefore, it would have been obvious for one ordinary skill in the art at the effective filling date of the invention to include the cited features of Antonowitsch into Doble to ease installation. 
Regarding Claim 2, Doble contemplates a lower portion of the top portion 11  not covered by LED strip 20 that read on “further comprising one or more designated areas or grooves located on the top section of the hunting marker”.
Regarding Claim 3, Doble contemplates a lower portion of the top portion 11  not covered by LED strip 20 that read on “wherein the one or more designated areas or 
Regarding Claim 8, Doble discloses in fig. 1A-1H and ¶40 wherein the one or more LEDs (LED strip 20)  are positioned on the top section (upper section 11) or the pole body of the hunting marker.
Regarding Claim 9, Doble discloses in figs. 1A-1H and ¶36 wherein the one or more LEDs are configured to be turned on and off (power source/ control unit 50) as needed.
Regarding Claim 11, the limitations are analogous to limitation claims 1-3 and thus rejected on similar grounds. 
	Regarding Claim 12, Doble discloses in figs. 1A-1H and ¶36 further comprising, one or more compartments for batteries and other electronics to power the one or more LEDs.
	Regarding Claim 17, Doble discloses in fig. 1A-1H and ¶40 wherein the one or more LEDs are positioned on the top section or the pole body of the hunting marker.
	Regarding Claim 18, Doble discloses in fig. 1A-1H and ¶31 wherein the hunting marker includes a top cover(covers 30,31) to cover a portion of the body of the top section.
	Regarding Claim 20, Doble discloses in figs. 1A-1H and ¶36 wherein the one or more LEDs are configured to be turned on and off as needed.
Allowable Subject Matter
Claims 4-7,10, 13-16, 19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685